


110 HR 7106 IH: To prohibit the closure of Fort Monmouth, New Jersey,

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7106
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To prohibit the closure of Fort Monmouth, New Jersey,
		  notwithstanding the recommendations of the Defense Base Closure and Realignment
		  Commission.
	
	
		1.Prohibition on closure of
			 Fort Monmouth, New JerseyNotwithstanding the recommendations of the
			 Defense Base Closure and Realignment Commission contained in the report
			 transmitted to Congress on September 15, 2005, under section 2903(e) of the
			 Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of
			 Public Law 101–510; 10 U.S.C. 2687 note), the Secretary of Defense and the
			 Secretary of the Army shall not close Fort Monmouth, New Jersey, or otherwise
			 reduce personnel, functions, or operations at Fort Monmouth.
		
